DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.  Claims 22 – 34, 36, 37, 39 – 42 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22, 23, 24, 27, 31 – 34, 36, 39, 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Giambruno (PG Pub US 20040039444 A1).

In Re Claims 22, 23 and 39, Kensey discloses A fluid pump (Figure 6) comprising:
a catheter (200);
a rotor (64, note that the rotor can be for a centrifugal type pump as stated in Column 3, Line 15);
an expandable housing (whose boundaries are 50/58 and 52) defining an inner chamber (interior of 50) configured to receive the rotor, the housing coupled to a distal end (inside the body) of the catheter (as depicted, see also Figure 1B) and being configured to transition between a compressed state (Column 4, Line 31: “unexpanded”) and an expanded state (when the balloon is inflated as stated in Column 4, Lines 13 – 14) within a blood vessel (31), the housing comprising:
an outflow opening (either 74 or the cross section of the catheter itself adjacent to 74);
an inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) positioned distal to the outflow opening (as depicted, the inflow opening is on one side of the rotor and the outflow opening is on the other side of the rotor),

an outer wall (skin of the balloon 52);
wherein the rotor is disposed within the inner chamber and configured to be radially compressed by the inner wall when the housing is in the compressed state (Column 4, Lines 30 – 35), and to convey fluid from the inflow opening to the outflow opening (follow the direction of the flow arrows in Figure 6).
However, Kensey does not disclose a one-way inflow valve and a one-way outflow valve as claimed.
Nevertheless, with reference to the centrifugal pump rotor embodiment in paragraph [0050] and the pump housing description in paragraph [0039], Giambruno discloses a fluid pump (1) comprising a housing (2) comprising:
an outflow opening (7);
an inflow opening (8);
an inner/outer wall (of the artificial blood chamber); 
a one-way inflow valve (paragraph [0039]: “unidirectional entrance valve” .. .. “inlet port has a prosthetic valve”) configured to prevent fluid from flowing out of the inner chamber through the inflow opening (inherent to operation of an inflow valve);
a one-way outflow valve (paragraph [0039]: “This outlet port of the intracavity artificial blood chamber 2 includes or is adjacent to the valve of its main artery and has means of holding the valve ring, keeping the natural valve, or presents a prosthetic unidirectional valve”)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the one way inflow and outflow valves of Giambruno at the inflow opening and outflow opening respectively of Kensey for the purpose of isolating the pumping chamber and preventing unintended/inadvertent inflows and outflows in and out of the pump chamber when the pump is not in operation.

In Re Claim 24, Kensey further discloses that during operation of the pump, fluid is suctioned into the inner chamber through the inflow opening and expelled out of the inner chamber through the outflow opening (follow the flow arrows in figure 6 of Kensey which depict the flow path of the fluid as claimed).

In Re Claims 27 and 41, Kensey and Giambruno as applied to Claim 22 and 39 respectively, but Kensley does not teach that the housing comprises the inflow valve and the outflow valve, however the outlet and inlet of Giambruno are being designated as part the housing, therefore the housing of Giambruno comprises the inflow valve and the outflow valve.

In Re Claim 31, the outer wall (skin of balloon 32) of Kensey is configured to contact elastically from the expanded state into the compressed state.

In Re Claim 32, Kensey discloses at least one expandable stabilization chamber (interior volume of balloon 52), wherein the housing is configured to transition between the compressed state and the expanded state based on a change in inflation pressure 

In Re Claim 33, the stabilization chamber (interior volume of balloon 52 of Kensey) is clearly located/disposed between boundaries (50/58) and skin of (52) of Kensey (which represent inner and outer wall respectively).

In Re Claim 34, Kensey discloses that the at least one expandable stabilization chamber is configured to be supplied with a fluid pressure (air under inflating pressure, see Column 5, Lines 3-10), wherein the compressed state of the housing corresponds to a first fluid pressure (“partially inflated”) in the expandable stabilization chamber and the expanded state of the housing corresponds to a second fluid pressure (“fully inflated”) in the expandable stabilization chamber, wherein the second fluid pressure is higher than the first fluid pressure (because fully inflated pressure is higher than partially inflated pressure).

In Re Claim 36, Kensey discloses that the rotor (hub 62) has four blades (64), the at least one blade being configured to elastically compress in at least a radial direction towards a longitudinal axis (central axis of rotor hub) of the rotor (Column 4, Lines 27 – 34: “The blades are biased to naturally project outward radially. However, the blades are formed of flexible material so that when the free end 58 of the distal end of the device is compacted (unexpanded) the blades are flexed into the closed or compressed position shown in FIG. 4B. When released or freed they extend radially outward”).


Claims 25, 26, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Giambruno (PG Pub US 20040039444 A1) and further in view of Leschinsky (US Patent 5,928,132 A).
In Re Claims 25, 26, 40, Giambruno discloses that the inflow and outflow valve is “unidirectional”, however, it does not explicitly disclose that the outflow valve and inflow valve is of the flap type.
Nevertheless, Figure 4 of Leschinsky discloses a pump chamber (110) having inflow and outflow valves (115, there are two depicted in Figure 4, one is the inflow valve and the other is the outflow valve – see direction of flow arrows).  The valves are flap type valves with the flaps shown in the open position.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a flap type valve as taught by Leschinsky as the inflow and outflow valves of Giambruno because they can be formed as an integral part of the pump chamber which simplifies the apparatus.


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Giambruno (PG Pub US 20040039444 A1) and further in view of McBride (US Patent 7,927,068 B2).
In Re Claim 37, Kensey does not disclose that the rotor is comprised of a foam material.
Nevertheless, McBride discloses a rotor (10, 12) that is at least partially comprised (at least blade portion 12) of a volume compressible (compare Figure 1-A and 1-B) foam material (Column 10, Lines 30 – 31: “the blades may be formed from other flexible polymers, an expandable foam optionally with a skin, or other compressible or deformable materials”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the rotor of Kensey at least partially from volume compressible foam as taught by McBride because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claims 22, 28, 29, 30, 39, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ainsworth (US Patent 7,241,257 B1) in view of Kensey (US Patent 4,753,221 A) in view of Giambruno (PG Pub US 20040039444 A1).

In Re Claims 22 and 39, the Figure 9 embodiment of Ainsworth discloses A fluid pump (10) comprising:
a catheter (14);
a rotor (impeller 12B, approximate location shown in Figure 5);
an expandable housing (324, 322 and enclosing surroundings of the rotor) defining an inner chamber (pumping chamber of pump 10 that has the rotor 12B) 
an outflow opening (30);
an inflow opening (13) positioned distal to the outflow opening (as depicted, the inflow opening is on one side of the rotor and the outflow opening is on the other side of the rotor),
an inner wall (that surrounds the rotor and is adjacent to it); and 
an outer wall (skin of the balloon that contacts the blood vessel in the inflated state);
wherein the rotor is disposed within the inner chamber (clear in Figure 5) to convey fluid from the inflow opening to the outflow opening.
However, Ainsworth does not disclose that the rotor is configured to be radially compressed by the inner wall when the housing is in the compressed state.
Nevertheless, Kensey discloses that the rotor (64) that is disposed within the inner chamber is configured to be radially compressed by the inner wall when the housing is in the compressed state (Column 4, Lines 30 – 35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the rotor of Ainsworth such that it is radially compressed by the inner wall when the housing is in the compressed state as taught by 
However, Ainsworth and Kensey do not disclose a one-way inflow valve and a one-way outflow valve as claimed.
Nevertheless, with reference to the centrifugal pump rotor embodiment in paragraph [0050] and the pump housing description in paragraph [0039], Giambruno discloses a fluid pump (1) comprising a housing (2) comprising:
an outflow opening (7);
an inflow opening (8);
an inner/outer wall (of the artificial blood chamber); 
a one-way inflow valve (paragraph [0039]: “unidirectional entrance valve” .. .. “inlet port has a prosthetic valve”) configured to prevent fluid from flowing out of the inner chamber through the inflow opening (inherent to operation of an inflow valve);
a one-way outflow valve (paragraph [0039]: “This outlet port of the intracavity artificial blood chamber 2 includes or is adjacent to the valve of its main artery and has means of holding the valve ring, keeping the natural valve, or presents a prosthetic unidirectional valve”) configured to prevent fluid from flowing into the inner chamber through the outflow opening (inherent to operation of an outflow valve).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the one way inflow and outflow valves of Giambruno at the inflow opening and outflow opening respectively of Ainsworth for the purpose of isolating the pumping chamber and preventing unintended/inadvertent inflows and outflows in and out of the pump chamber when the pump is not in operation.

In Re Claims 28 and 42, Ainsworth discloses an elongate hose (13) comprising a proximal end (adjacent to the rotor) and a distal end (inside the ventricle), the proximal end of the elongate hose connected to the inflow opening of the housing (Giambruno discloses an inflow port where the hose of Ainsworth would be connected) and the distal end of the elongate hose configured to extend into a ventricle (108) of a patient (as depicted).

In Re Claim 29, the prosthetic valve of Giambruno is associated with the inlet and outlet ports.  If the inlet port of Giambruno is designated to be part of the hose of Ainsworth, then the hose would comprise the inflow valve.

In Re Claim 30, at least a portion of the housing between (322) and (324) is configured to be positioned within an aorta (128).  If a portion of the pump housing (12) is designated to be part of elongate hose (13), then the hose is configured to extend across aortic valve (106).  Note that it is well known to position the pump in the aorta, away from the aortic valve (See Leschinsky reference for example), and MPEP 2144.04 (VI-C) states that rearranging parts of an invention (i.e. moving the pump further along the aorta away from the aortic valve) involves only routine skill in the art.




Response to Arguments
Applicant has argued on Page 7 of Applicant’s Response that “First, the Examiner points to no teaching in Kensey to suggest that a person of ordinary skill in the art at the time of the invention would have been motivated to modify the intravascular pump of Kensey to include valves "for the purpose of isolating the pumping chamber and preventing unintended/inadvertent inflows and outflows in and out of the pump chamber," as the Examiner posits. Indeed, as the Examiner acknowledges, Kensey discloses a fully functioning catheter-based pump that does not include valves, and nothing in Kensey suggests that it would suffer from "unintended/inadvertent inflows and outflows in and out of the pump chamber," or that valves would be necessary or even preferrable. (Id.) 
Likewise, the Examiner points to no teaching in Giambruno that suggests that its valves would have any application to the pump of Kensey.”.
Examiner’s Response: MPEP 2141 provides guidelines for determining obviousness under 35 USC 103.  This section explicitly states that the motivation provided by the examiner for combination of references “does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations” {needs to be provided}.  Therefore the motivation provided by the examiner does not need to be explicitly stated in the Kensey and Giambruno references.  The courts made it clear that just because the motivation to combine references is not explicitly present in the references, “this did not preclude examiners from employing common sense”.  The motivation provided by the examiner is common sense that is supported by a plethora of references.  Svendsen (US Patent 

Applicant has argued on Page 7 of Applicant’s Response that “Accordingly, Giambruno not only fails to provide textual support for the Examiner's assertion that valves are needed to prevent "unintended/inadvertent inflows and outflows in and out of the pump chamber," it suggests that prosthetic valves would not be needed for an intravascular pump like that of Kensey that does not bypass the patient's existing heart valves.”.
Examiner’s Response: Kensey’s pump CLEARLY bypasses the patient’s existing heart valve (33) as depicted in Figure 6, because the pump clearly extends through the valve – thus preventing it from operating.  Further, MPEP 2144, Section IV clearly states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  So the valves of Giambruno can be used to solve a different problem than the one allegedly mentioned in Giambruno.

Applicant has argued on Page 8 of Applicant’s Response that: “Second, to the extent the Examiner is taking the position that the motivation to combine Kensey and Giambruno (to provide an intravascular pump with valves) may be found implicitly in the background knowledge, creativity, and common sense of the person of ordinary skill in the art (see, e.g., MPEP § 2143.01), Applicant respectfully submits that such a position would be directly contradicted by the Examiner's own reasoning with respect to 
Examiner’s Response: This position has been withdrawn BECAUSE the 112 rejections were withdrawn.  This position was taken earlier in prosecution but has long since been withdrawn in the Final Rejection on 14 October 2020.  Applicant’s argument is therefore moot.

Applicant has argued on Page 8 of Applicant’s Response that: “Third, Applicant respectfully submits that the Examiner has not explained how one of skill in the art would allegedly combine the valves of Giambruno with the pump of Kensey. For example, the free end 58 at the distal end of the pump in Kensey is configured to be expandable. (See, e.g., Kensey at 4:8-13.) The Examiner has not shown how the prosthetic valve described in Giambruno, which is not described as being expandable, could be integrated into the expandable free end 58 of Kensey, without interfering with this feature of Kensey and/or requiring substantial modification. The Examiner also has 
Examiner’s Response: The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In any case, catheters are known to extend past the expandable portion such as the end (58) of Kensey.  For evidence thereof Drasler (PG Pub US 20040215339 A1) discloses in Figure 7 and paragraph [0038] that catheter (112) extends beyond expandable portions (114) and (116), i.e. on both sides of the expandable portion.  

    PNG
    media_image1.png
    700
    932
    media_image1.png
    Greyscale

The catheter of Kensey has a rigid portion followed by the expandable portion at the end, therefore the proposed modification would be to simply add another rigid portion after the expandable portion (as depicted above) in order to accommodate the prosthetic valve of Giambruno.

Applicant has argued on Page 10 of Applicant’s Response that “Examiner's own hindsight reasoning, and is in conflict with the reference itself. (Office Action at 9.) Indeed, Ainsworth expressly states that its intravascular pump is "adapted to be used for percutaneous minimally invasive heart surgery" (see, e.g., Ainsworth 1:35-40, 8:14-22), and never suggests a need for the device to be smaller.”.
Examiner’s Response: A minimally invasive heart surgery inherently requires surgical devices to be smaller.  A smaller device is inherently less invasive, so there is no conflict merely making a device smaller.

Applicant has argued on Page 11 of Applicant’s Response that “For example, the Examiner points to nothing in Ainsworth suggesting that the pump unit 12 could be made to be expandable and contractable in this way without interfering with how its distal end attaches to suction hose 13, which is not described as being expandable or contractable”.
Examiner’s Response: As discussed above, catheters are known to have expandable portions in between rigid portions.  For evidence thereof Drasler (PG Pub US 20040215339 A1) discloses in Figure 7 and paragraph [0038] that an otherwise rigid catheter (112) has expandable portions (114) and (116).  The rigid portions are on either side of the expandable portion.  Therefore the modification to Ainsworth would simply make an expandable portion in between rigid portions of the catheter, the modified expandable portion would collapse the blades of Kensey.

Other arguments addressing the Ainsworth related rejection are similar to the Kensey related rejection, and have already been discussed above.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s disclosure.  Svendsen (US Patent 3,299,860 A) discloses a rotary pump (54) having a one-way inflow valve (72) that prevents fluid in the pump chamber from flowing out of the inflow opening (61) when the pump is inoperative (Col. 4, Line 1 – 6).  Flaton (US Patent 3,160,112 A) discloses a rotary pump (20) having a one-way inflow valve (60) that prevents fluid in the pump chamber from flowing out of the inflow opening (56) when reverse flow potentially occurs (Col. 1, Line 25: “operable .. by reverse fluid flow .. close the check valve”), i.e. it prevents unintended reverse flow out of the inflow opening.  Leachman (US Patent 4,487,548 A) discloses a rotary pump (16) having a one-way outflow valve (46) that prevents fluid from flowing through the outflow opening (30’, 32’) into the pump chamber (Abstract: “A check valve (46) prevents .. flow from returning to the centrifugal impeller”), i.e. it prevents unintended flow into the pump chamber from the outflow opening.  Andritz (British Patent GB 1370747 A) discloses a rotary pump (6) having a one-way outflow valve (14) that prevents fluid from flowing through the outflow opening (29, 30) into the pump chamber (9, 18) if the pump is shut down (Abstract: “If a pump .. is shut down, back flow through it is prevented by a non-return valve”), i.e. it prevents unintended flow into the pump chamber from the outflow opening.  Newhaus (European Patent EP 0664398 A1, full machine translation provided with the office action) in paragraph [0002] that in a centrifugal pump, a backflow prevention valve is arranged in a housing part that forms the suction (inlet) or pressure (outlet) connection.  Paragraph [0014] of Newhaus also suggests that a shut-off valve, in particular a flap each, be arranged in the suction (inlet) and pressure (outlet) connection. So that the pump is 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D.G.K/Examiner, Art Unit 3746    
                                                                                                                                                                                                    
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746